568 N.W.2d 405 (1997)
224 Mich. App. 281
Felicia Renee SHEPPARD, a Minor, by her Next Friend, Renee A. Sheppard, Appellant,
v.
CRIME VICTIMS COMPENSATION BOARD, Appellee.
Docket No. 189137.
Court of Appeals of Michigan.
Submitted February 12, 1997, at Lansing.
Decided June 20, 1997, at 9:15 a.m.
Released for Publication September 11, 1997.
*406 David D. Kohl, Novi, for Appellant.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and John D. Walter, Assistant Attorney General, for Appellee.
Before MacKENZIE, P.J., and HOLBROOK, and T.P. PICKARD [*], JJ.
HOLBROOK, Judge.
Felicia R. Sheppard appeals by leave granted from a decision and report of the Crime Victims Compensation Board (CVCB) denying her compensation claim. We reverse and remand.
Appellant was the minor[1] daughter of Wayman Adams. Adams was robbed and murdered while selling drugs in May 1993, and appellant filed a claim with the CVCB shortly thereafter. In August 1994, the board denied appellant's claim on the ground that "[t]he Victim contributed substantially to the infliction of the injury...." Upon further inquiry by appellant regarding the basis of the board's decision, an evidentiary hearing was held in June 1995. On August 31, 1995, the board issued a decision and report affirming its earlier decision. We granted appellant's application for leave to appeal, pursuant to M.C.L. § 18.358; M.S.A. § 3.372(8).
The CVCB was created and empowered by 1976 PA 223, becoming effective on March 31, 1977. M.C.L. § 18.351 et seq.; M.S.A. § 3.372(1) et seq. Section 4(1) of the act identifies persons who are eligible for compensation awards, including "[a] surviving... child ... of a victim of a crime who died as a direct result of the crime," M.C.L. § 18.354(1); M.S.A. § 3.372(4)(1). Section 11(5) of the act discusses various aspects of the award process and provides in relevant part:
The board shall determine whether the claimant contributed to the infliction of his or her injury and shall reduce the amount of the award or reject the claim altogether, in accordance with the determination. [M.C.L. § 18.361(5); M.S.A. § 3.372(H)(5).[[2]]
It was under this statutory provision that the CVCB denied appellant's claim for compensation.
In reviewing a decision of an administrative agency, such as the CVCB, this Court must hold a decision unlawful and set it aside if substantial rights of the petitioner have been prejudiced because the decision, among other things, violates the constitution or a statute or is affected by substantial and material errors of law. M.C.L. § 24.306(1)(a) and (f); M.S.A. § 3.560(206)(1)(a) and (f); Barker Bros. Constr. v. Bureau of Safety & Regulation, 212 Mich.App. 132, 136, 536 N.W.2d 845 (1995). In this case, we reverse the CVCB's decision because it contravenes a federal funding statute.
Pursuant to the federal Victims of Crime Act of 1984 (VOCA), 42 U.S.C. § 10601 et seq., Michigan's crime victim compensation program receives forty percent of its funding from the federal government. 42 U.S.C. § 10602(a)(1). In 1988, Congress amended the VOCA to require that federally funded state programs comply with certain mandates. The mandate important for our purposes is found in 42 U.S.C. § 10602(b)(7):
(b) A crime victim compensation program is an eligible crime victim compensation program for the purposes of this section if

* * * * * *
(7) such program does not, except pursuant to rules issued by the program to prevent unjust enrichment of the offender, deny compensation to any victim because of that victim's familial relationship to the offender, or because of the sharing of a residence by the victim and the offender;
While the apparent reasoning behind the mandate was to ensure that victims of domestic *407 violence and drunken driving were not excluded from the program merely because a family member was an offender,[3] the actual language of the mandate expresses Congress' intent that, in any case where the claimant is a family member of or shares a residence with an offender, the state compensation program must balance the goals of compensating innocent familial claimants and preventing unjust enrichment of the offender. Indeed, in adopting final program guidelines to assist state programs in rule promulgation, the Department of Justice has indicated that "[t]he rules relating to unjust enrichment should be applicable to all claims for compensation although it is recognized that domestic violence cases have the greatest potential for unjust enrichment." Dep't of Justice, Final program guidelines, Victims of Crime Act Victim Compensation Grant Program, 62 Fed Reg 7050, 7056 (1997) (emphasis added). Thus, although the facts of this case do not involve domestic violence or drunken driving, the CVCB must still utilize the congressional balancing test in evaluating appellant's claim for compensation.
Notably, 42 U.S.C. § 10602(b)(7) precludes denial of such claims "except pursuant to rules issued by the program to prevent unjust enrichment of the offender." Michigan's CVCB has explicit authority to promulgate rules under M.C.L. § 18.353(1)(a); M.S.A. § 3.372(3)(1)(a), yet none of its general rules1983 AACS, R. 18.351 through 18.367pertain to the balancing test set out by Congress.[4]
*408 Here, the claimant was denied compensation because her father was a contributing victim. By applying an absolute rule under M.C.L. § 18.361(5); M.S.A. § 3.372(H)(5) that claimants should be denied compensation merely because of their family relationship to the contributing victim, the CVCB acted contrary to congressional mandates. Accordingly, we reverse and remand this matter to the CVCB for reevaluation of appellant's claim in light of 42 U.S.C. § 10602(b)(7) and its concomitant balancing test.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.
MacKENZIE, P.J., concurred.
TIMOTHY P. PICKARD, Judge (dissenting).
Appellant appeals by leave granted the decision and report of the Crime Victims Compensation Board (CVCB) affirming the board's earlier denial of appellant's compensation claim.
Appellant was the minor daughter of Wayman Adams. Adams was robbed and murdered while selling illegal drugs on May 8, 1993, and appellant filed a claim with the CVCB shortly thereafter. The board denied appellant's claim on the ground that the victim, Wayman Adams, contributed substantially to the infliction of the injury and loss to the appellant. After a subsequent evidentiary hearing, the board issued a report affirming its earlier decision. From this report appellant appeals.
The CVCB was created and empowered by public act in 1976. M.C.L. § 18.351 et seq.; M.S.A. § 3.372(1) et seq. The act provides, in part, that the following persons are eligible for awards:
(b) A surviving ... child ... of a victim of a crime who died as a direct result of the crime. [M.C.L. § 18.354(1); M.S.A. § 3.372(4)(1).]
Section 1 of the act provided the following pertinent definitions at the times relevant to this case: As used in this act:

* * * * * *
(b) "Claimant" means a victim or intervener who is injured, or any other person eligible for an award pursuant to section 4(1) ... who files a claim pursuant to this act. (Emphasis added.)

* * * * * *
(i) "Victim" means a person who suffers a personal physical injury as a direct result of a crime [M.C.L. § 18.351; M.S.A. § 3.372(1) ].
Section 11(5) of the act discussed various aspects of the award process and provided, in relevant part, at the times relevant to this case:
The board shall determine whether the claimant contributed to the infliction of his or her injury and shall reduce the amount of the award or reject the claim altogether, in accordance with the determination *409 [M.C.L. § 18.361(5); M.S.A. § 3.372(H)(5) ].
Appellant contends that because she is the claimant, and because she did not contribute to her injury, she is therefore not disqualified under § 11(5) and is entitled to compensation. Appellant contends that she is qualified despite the fact that her claim derives through her father, the "victim," who was illegally selling drugs and contributed substantially to the infliction of his own injury at the time of his murder.
In determining whether a "claimant" contributed to his own injuries, we must look to the definition of the term "claimant." Section 1 of the statutes, which defines "claimant," is ambiguous because of the qualifier "who files a claim pursuant to this act."
If the qualifier "who files a claim pursuant to this act" were applied to each category of claimant, the board would need to look at each individually. For example, if the victim filed a claim, the board would examine whether the victim substantially contributed to his injury. This would be the same for intervenors and others entitled to make a claim. The board would look at each individual claimant's conduct to determine the viability of the claim. This is the analysis appellant wishes this Court to adopt.
The other possible analysis of this statute is that the qualifier "who files a claim pursuant to this act" applies only to the last category of claimant in § 1(b), "other person eligible for an award pursuant to Section 4(1)." Under this interpretation, the board would look at the conduct of the claimant meaning the victim, intervenor, or other eligible person who files a claim, to determine the availability of relief. This analysis would require the board to look at the injured victim or intervener's conduct in determining the other eligible person's claim. This is the interpretation apparently used by the board in denying appellant's claim.
Statutory interpretation is a question of law that an appellate court reviews de novo. Institute in Basic Life Principles, Inc. v. Watersmeet Twp. (After Remand), 217 Mich. App. 7, 551 N.W.2d 199 (1996).
Analysis of the language of the entire act gives insight into the legislative intent concerning a statutory provision to be interpreted. Kizer v. Livingston Co. Bd. ofCommr's, 38 Mich.App. 239, 249, 250, 195 N.W.2d 884 (1972). See also Weems v. Chrysler Corp., 448 Mich. 679, 700, 533 N.W.2d 287 (1995), and General Motors Corp. v. Erves (On Rehearing), 399 Mich. 241, 273, 249 N.W.2d 41 (1976) (opinion of Williams, J.).
The doctrine of the last antecedent, a rule of statutory construction, provides that qualifying words and phrases refer solely to the last antecedent where no contrary intention appears. General Motors Corp, supra at 252, 249 N.W.2d 41 (opinion of Coleman, J.).
In applying the rule to this case, the qualifying words "who files a claim pursuant to this act" in § 1(b) refers to the last antecedent "any other person eligible for an award pursuant to Section (4)(1)," not to the previous antecedent, "a victim or intervenor who is injured."
I would find that no contrary intention appears in the statute. As applied in this case, "claimant" as defined by statute means both Wayman Adams, the injured victim, as well as his daughter, who was eligible to file a claim. Because Wayman Adams is in the class of those defined as "claimant," the board was obligated under § 4(1) to determine if Adams contributed to his own injuries and, if so, reduce or reject the claim.
Further support of my opinion that this appellant was not intended to recover under the act is provided by the legislative intent. The 1996 legislative amendments of M.C.L. § 18.361(6); M.S.A. § 3.372(H)(6), which replaces M.C.L. § 18.361(5); M.S.A. § 3.372(H)(5), replaces "claimant" with "victim." [1] This change is obviously intended to clarify what the board is to consider when determining to reduce or reject any claim made. The amendment requires the board to determine if the victim's misconduct contributed to the victim's injury. If such a finding is made, the amended rule allows the *410 board to reduce or reject any claim made under this act.
The previous rule stated:
(5) The board shall determine whether the claimant contributed to the infliction of his or her own injury and shall reduce the amount of the award or reject the claim altogether, in accordance with the determination. The board may disregard for this purpose the responsibility of the claimant for his or her own injury where the record shows that the injury was attributable to efforts by the claimant to prevent a crime or an attempted crime from occurring in his or her presence or to apprehend a person who had committed a crime in his or her presence. [M.C.L. § 18.361(5); M.S.A. § 3.372(H)(5) (emphasis added).]
The 1996 amended rule states:
The commission shall determine whether the victim's misconduct contributed to his or her injury and shall reduce the amount of the award or reject the claim altogether, in accordance with the determination. The commission may disregard for this purpose the victim's responsibility for his or her own injury if the record shows that the injury was attributable to the victim's efforts to prevent a crime or an attempted crime from occurring in his or her presence or to apprehend a person who had committed a crime in his or her presence. As used in this subsection, "misconduct" includes but is not limited to provocation of or participation in a crime contemporaneous with or immediately preceding the injury. [M.C.L. § 18.361(6); M.S.A. § 3.372(H)(6) (emphasis added).]
Pursuant to the Federal Victims of Crime Act of 1984 (VOCA), 42 U.S.C. § 10601 et seq., Michigan's crime victim compensation program receives forty percent of its funding from the federal government. 42 U.S.C. § 10602(a)(1). In 1988, Congress amended the VOCA to require that federally funded state programs comply with certain mandates. The mandate relating to this case is found at 42 U.S.C. § 10602(b)(7):
(b) A crime victim compensation program is an eligible crime victim compensation program for the purposes of this section if

* * * * * *
(7) such program does not, except pursuant to rules issued by the program to prevent unjust enrichment of the offender, deny compensation to any victim because of that victim's familial relationship to the offender, or because of the sharing of a residence by the victim and the offender. [Emphasis added.]
This federal mandate was intended to protect victims of domestic violence and drunken driving where the offender was a family member of or resided with the victim. This mandate is an exception to the general principle that a claim will not be paid under a crime victim compensation program if it would unjustly enrich the offender.
To properly interpret the applicability of this mandate to the facts of this case we must again turn to the definition section provided by the Michigan Crime Victims Compensation Act, because no definition section is provided by the federal act.
Section 1 of the Michigan Crime Victims Compensation Act provides the following definition:
As used in this act:
(i) "Victim" means a person who suffers a personal physical injury as a direct result of a crime [M.C.L. § 18.351(i); M.S.A. § 3.372(1)®.]
Using this definition, it is clear that our appellant is not a victim as defined by the act. She did not suffer a physical injury as a direct result of a crime. This appellant was not a physically injured victim of domestic violence or drunken driving where the offender was a family member or shared a residence with her. Under the facts of this case the appellant is not even a victim as defined. She is merely a claimant as defined earlier in this opinion.
It is patently clear from the reading of the federal statute that it was intended to provide compensation for victims injured by family members or by members of the same household. This is not what happened in this case. Our appellant was not injured by a *411 family member or by a member of her household. Our appellant was not physically injured at all. She does not qualify as a victim as defined and is therefore not entitled to compensation under the act.
For these reasons, I respectfully dissent and would affirm the findings of the Crime Victims Compensation Board.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Appellant turned eighteen years old on November 21, 1995.
[2]  M.C.L. § 18.361(5); M.S.A. § 3.372(11)(5) was amended by 1996 P.A. 519, effective January 13, 1997, and now provides in subsection 6 that "[t]he commission shall determine whether the victim's misconduct contributed to his or her injury and shall reduce the amount of the award or reject the claim altogether, in accordance with the determination."
[3]  See 134 Cong Rec § 17301 (daily ed. Oct 21, 1988), where the following statement of Senator Byrd was printed into the record:

Mr. Metzenbaum. Mr. President, the drug bill before the senate today reauthorizes and expands the victims of crime act of 1984. I wholeheartedly support this reauthorization, and am especially pleased that it includes language I suggested to require states to offer compensation to victims of domestic violence and drunk driving.
This new victims compensation language amends section 1403(b) of the victims of crime act by requiring state victim compensation programs to make available compensation benefits to victims of domestic violence and drunk driving. The provision also prohibits victim compensation programs from denying compensation benefits to victims because of a familial relationship or because the victim lived with the offender at the time of the crime.
Some victim compensation programs have supported "household or family exclusions" because they fear an offender might somehow benefit from compensation received by the crime victim. In order to address these concerns, crime victim compensation programs are permitted by this provision to issue guidelines that would prevent the unjust enrichment of the offender. Crime victim compensation programs, domestic violence victims, and victim advocates alike share a common interest in preventing unjust enrichment of the offender.
One way that state compensation programs are successfully balancing the goals of making compensation benefits available to battered women and preventing the unjust enrichment of the offender is to utilize third party payments. By paying medical and other compensable bills directly, the programs need not worry that the offender will somehow benefit from the compensation award to the victim.
The attorney general's task force on family violence argues that the "legal response to family violence must be guided primarily by the nature of the abusive act, not the relationship between the victim and the abuser." Crime victim compensation programs can greatly assist in furthering this goal by treating domestic violence claims as compensable crimes and viewing domestic violence as it would other forms of criminal conduct.
[4]  See Dep't of Justice, Final program guidelines, supra, 62 Fed. Reg. 7056-7057:

9. Unjust Enrichment. Except pursuant to rules issued by the compensation program to prevent unjust enrichment of the offender, the state cannot deny compensation to any victim because of that victim's familial relationship to the offender, or because of the sharing of a residence by the victim and the offender.
Unjust enrichment, as the basis for denying crime victims compensation, must be based upon written rules issued by the state crime victims compensation program. "Rules" mean either written policies or directives developed and distributed by state crime victim compensation programs or rules adopted by legislative or administrative bodies. Such rules cannot have the effect of denying compensation to a substantial percentage of domestic violence victims. The rules relating to unjust enrichment should be applicable to all claims for compensation although it is recognized that domestic violence cases have the greatest potential for unjust enrichment.
In general, programs must balance the goals of making compensation benefits available to victims and preventing unjust enrichment of offenders. State programs are strongly encouraged to work with domestic violence coalitions and representatives to this end.
In developing rules, the states are encouraged to consider the following:
a. Legal responsibilities of the offender to the victim under the laws of the state and collateral resources available to the victim from the offender. For example, legal responsibilities may include court-ordered restitution or requirements for spouse and/or family support under the domestic or marital property laws of the state. Collateral resources may include insurance or pension benefits available to the offender to cover the costs incurred by the victim as a result of the crime. However, as with other crimes, victims of domestic violence should not be penalized when collateral sources of payment are not viable, e.g., when the offender refuses to, or cannot, pay restitution or other civil judgments within a reasonable period of time or when the offender otherwise impedes direct or third party (i.e., insurance) payments.
b. Payments to victims of domestic violence which benefit offenders in only a minimal or inconsequential manner would not be considered unjust enrichment. To deny payments, in some instances, could serve to further victimize the claimant. For example, denial of medical or dental expenses solely because the offender has legal responsibility for the charges, but is unwilling, or unable to pay them, could result in the victim's inability to receive treatment.
c. Consultation with social services and other concerned governmental entities, as well as with private organizations that support and advocate on behalf of domestic violence victims.
d. The special needs of child victims of criminal violence especially when the perpetrator was the parent who may or may not have lived in the same residence.
[1]  The 1996 legislative amendments became effective January 13, 1997.